Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Luisa Deli and Grocery Inc.
d/b/a Luisa Grocery,

Respondent.
Docket No. C-13-1208
FDA Docket No. FDA-2013-H-1003
Decision No. CR2996

Date: November 15, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, Luisa Deli and Grocery Inc. d/b/a Luisa Grocery,
that alleges facts and legal authority sufficient to justify the imposition of a civil
money penalty of $2,000. Respondent did not answer the Complaint, nor did
Respondent request an extension of time within which to file an answer.
Therefore, I enter a default judgment against Respondent and assess a civil money
penalty of $2,000.

CTP began this case by serving the Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent impermissibly sold
cigarettes to a minor, failed to verify that a cigarette purchaser was 18 years of age
or older, and sold individual cigarettes, thereby violating the Federal Food, Drug,
and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its implementing regulations,

Cigarettes and Smokeless Tobacco, 21 C.F.R. Part 1140 (2012). CTP seeks a civil
money penalty of $2,000.

On September 24, 2013, CTP served the Complaint on Respondent by United
Parcel Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days, Respondent should
pay the proposed penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that if it failed to take one of
these actions within 30 days, an Administrative Law Judge could, pursuant to

21 C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it requested an extension. Pursuant to 21 C.F.R. § 17.11(a), 1am required to
“assume the facts alleged in the [C]omplaint to be true” and, if those facts
establish liability under the Act, issue a default judgment and impose a civil
money penalty. Accordingly, I must determine whether the allegations in the
Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns Luisa Grocery, an establishment that sells tobacco
products and is located at 123 Elizabeth Avenue, Newark, New Jersey
07108. Complaint § 3.

e On February 11, 2013, an FDA-commissioned inspector observed a
violation of 21 C.F.R. Part 1140 at Respondent’s establishment. The
inspector observed a violation of 21 C.F.R. § 1140.14(d) “for selling
individual cigarettes ... .”' Complaint § 10.

e On February 28, 2013, CTP issued a Warning Letter to Respondent
regarding the inspector’s observations from February 11, 2013. The letter
explained that the observations constituted a violation of a regulation found
at 21 C.F.R. § 1140.14(d), and that the named violation was not necessarily

' The regulation prohibits retailers from “break/ing/ or otherwise open[ing] any
cigarette or smokeless tobacco package to sell or distribute individual cigarettes . .
- LJ]? 21 C.F.R. § 1140.14(d) (emphasis added). CTP, however, alleges only that
Respondent sold individual cigarettes “in violation of 21 C.F.R. § 1140.14(d),”
and fails to allege that Respondent either broke open a package of cigarettes or
that the individual cigarettes visibly came from an opened package. Because
Respondent did not answer CTP’s Complaint, I will infer that both elements of a
violation of 21 C.F.R. § 1140.14(d) are present.

intended to be an exhaustive list of all violations at the establishment. The
Warning Letter went on to state that if Respondent failed to correct the
violation, regulatory action by the FDA or a civil money penalty action
could occur and that Respondent is responsible for complying with the law.
Complaint § 10.

Juan Rivas, Respondent’s owner, responded to the Warning Letter with a
June 6, 2013 letter of his own. “Mr. Rivas stated that the establishment: 1)
is retraining employees; 2) will check the photo identification of everyone
appearing to be under the age of 27 who attempts to purchase tobacco
products; 3) will sell tobacco products only to purchasers 18 years and
older; and 4) will only sell tobacco products in direct, face-to-face
exchanges.” Complaint § 11.

On June 12, 2013, at approximately 2:51 PM, FDA-commissioned
inspectors documented three additional violations of 21 C.F.R. Part 1140 at
Respondent’s establishment. The inspectors documented violations of 21
C.F.R. § 1140.14(a) and (d) when “a person younger than 18 years of age

was able to purchase individual cigarettes . . . [.]” The inspectors also
documented a violation of 21 C.F.R. § 1140.14(b)(1) when “the minor's
identification was not verified before the sale... .” Complaint § 1.

CTP issued a Notice of Compliance Check Inspection to Luisa Grocery on

June 17, 2013, due to the June 12, 2013 inspection. The Notice of

Compliance

Check Inspection specifically informed Res

pondent that “a

minor was able to . . . purchase a regulated tobacco product at
approximately 2:51 PM” on June 12, 2013. Complaint J

These facts establis!

that Respondent is liable under the Act. T!

2.

ie Act prohibits

misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is

misbranded if distri

issued under section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(
§ 1140.1(b). The Secretary issued the regulations at 21 C.F.R. Part 1140 under

section 906(d) of th
Reg. 13,229 (Mar.

e Act. 21 U.S.C. § 387(a); 21 U.S.C. § 387

person younger than 18 years of age. 21 C.F.R. § 1140.14(a). 17

also require retailer:
purchaser’s date of
age. 21C.F.R.§ 1

s to verify, by means of photo identification
birth, that no cigarette purchaser is younger
40.14(b)(1). Finally, the regulations prohib:

breaking or otherwise opening cigarette packages in order to se
cigarettes. 21 C.F.R. § 1140.14(d).

buted or offered for sale in any state in violation of regulations

B); 21 C.F.R

(d)(1); 75 Fed.

0, 2010). The regulations prohibit the sale of cigarettes to any

The regulations
containing a
than 18 years of
it retailers from
1 individual

Taking the above alleged facts as true, Respondent had four violations of
regulations contained in 21 C.F.R. Part 1140 within a four-month period.
Specifically, Respondent had a violation on February 11, 2013, and three
violations on June 12, 2013. Respondent’s actions on June 12, 2013, violated the
prohibition against selling cigarettes to persons younger than 18 years of age.

21 C.F.R. § 1140.14(a). Respondent’s actions on June 12, 2013, also violated the
requirement that retailers verify, by means of photo identification containing a
purchaser’s date of birth, that no cigarette purchaser is younger than 18 years of
age. 21 C.F.R. § 1140.14(b)(1). Finally, Respondent’s actions on both February
11, 2013, and June 12, 2013, violated the prohibition against breaking open a
package of cigarettes in order to sell individual cigarettes. 21 C.F.R.

§ 1140.14(d). Therefore, Respondent’s actions constitute violations of law for
which a civil money penalty is merited.

The regulations require me to impose a civil money penalty in an amount that is
either the maximum provided for by law or the amount sought in the Complaint,
whichever is smaller. 21 C.F.R. § 17.11(a)(1)-(2). The regulations currently
allow a maximum penalty of $2,000 for a fourth violation within a four-month
period, 21 C.F.R. § 17.2, and CTP has requested a fine in that amount. Therefore,
I find that a civil money penalty of $2,000 is warranted and so order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

